The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed on 8-29-2022 is acknowledged. Claims 1-3 have been amended.

Election/Restrictions
Applicant’s election without traverse of Invention I and Calditerricola yamamurae in the reply filed on 8-29-2022 is acknowledged. Claims 1-10 are pending. Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-7 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 3-22-2020 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11-27-2017. It is noted, however, that applicant has not filed a certified copy of the CN201711205616.2 application as required by 37 CFR 1.55.

Claim Objections
	Claim 5 is objected to for using the abbreviations tetA, tetG, strA, strB, aacA4, aadE, ermT, mefA, and ereA without defining them upon their first recitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement (biological deposit) requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

It is apparent that the Calditerricola yamamurae UTM801 strain deposited as CGMCC No. 6185 is required in order to practice the invention. The deposit of biological organisms is considered by the Examiner to be necessary for the enablement of the current invention (see 37 CRF 1.808(a)). 
If the deposit is made under terms of the Budapest Treaty, then an affidavit or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808.
If a deposit is not made under the terms of the Budapest Treaty, then an affidavit, or declaration by Applicants or person(s) associated with the patent owner (assignee) who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the following criteria have been met:
1) during the pendency of the application, access to the deposit will be afforded to one determined by the Commissioner to be entitled thereto;
2) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent; and
3) the deposits will be maintained for a term of at least thirty (30) years from the date of the deposit or for the enforceable life of the patent or for a period of at least five (5) years after the most recent request for the furnishing of a sample of the deposited material, whichever is longest; and 
4) a viability statement in accordance with the provisions of 37 CFR 1.807; and
5) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.

	In addition, the identifying information set forth in 37 CRF 1.809(d) should be added to the specification.  See 37 CFR 1.803 – 1.809 for additional explanation of these requirements.

Claims 1 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The instant claims are drawn to the utilization of hyperthermophilic aerobic microorganisms in methods for reducing antibiotics and antibiotic resistance genes in organic solid waste wherein said microorganisms are able to tolerate at least 80 °C for at least 5 to 7 days. 
To fulfill the written description requirements set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of therapeutics, Applicant must adequately describe the specific genotypes/phenotypes of the microorganisms that have the claimed biological characteristics.
However, with the exception of the of the Calditerricola yamamurae UTM801 strain (deposited with the CGMCC under the accession number deposited as CGMCC No. 6185), the specification does not disclose any Calditerricola yamamurae strain with claimed biological characteristics nor does the specification disclose distinguishing and identifying features of a representative number of members of the hyperthermophilic aerobic microorganisms to which the claims are drawn, such as a correlation between the structure of the microorganism (i.e. genome and phenotype) and its recited function (i.e. able to tolerate at least 80 °C for at least 5 to 7 days) so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus.  Moreover, the specification fails to disclose what phenotype must be possessed by a given hyperthermophilic aerobic microorganism to have efficacy in reducing antibiotics and antibiotic resistance genes in organic solid waste. The specification provides data regarding the efficacious use of a liquid microbial inoculant comprising Calditerricola yamamurae UTM801, Thermophilus thermophilus FAFU013, Geobacillus sp. UTM801, Bacillus methylotrophicus UTM401, and Bacillus sp. UTM02 in hyperthermophilic composting which resulted in the reduction of antibiotics and antibiotic resistance genes. This disclosure is not deemed to be representative of the claimed genus of hyperthermophilic aerobic microorganisms and therefor the written description requirement is not satisfied.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

Moreover, the describing of a biological entity by their functions was addressed in the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)). In said case the court stated” 

To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

The court further opined that Centocor's suggestion

that our decision in Noelle and the PTO written description guidelines support the view that fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α.  That suggestion is based on an unduly broad characterization of the guidelines and our precedent.
	
The court concluded that 

While our precedent suggests that written description for certain antibody claims can be satisfied by disclosing a well-characterized antigen, that reasoning applies to disclosure of newly characterized antigens where creation of the claimed antibodies is routine.  Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.

Therefore, because the art is unpredictable, in accordance with the MPEP, Calditerricola yamamurae UTM801 strain (deposited with the CGMCC under the accession number deposited as CGMCC No. 6185), but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rendered vague and indefinite by the use of the phrase “…at least one of Thermophilic bacteria Calditerricola yamamurae…”. It is unclear whether said phrase is referring to the number of bacterial species or bacteria themselves.
Claim 3 is rendered vague and indefinite by the use of the phrase “…is one or more selected from the group of Calditerricola yamamurae UTM801 strain (deposited with the CGMCC under the accession number deposited as CGMCC No. 6185)…”. It is unclear what is meant to be engendered by said phrase as there is only one recited member of the group.
Claim 5 is rendered vague and indefinite by the use of the phrase “…wherein the antibiotic comprises tetracycline, sulfadiazine, and oxytretracycline…”. It is unclear whether said phrase is referring to a composition comprising multiple antibiotic or a single antibiotic entity.
Claim 5 is rendered vague and indefinite by the use of the phrase “…the resistance gene comprises tetA, tetG, strA, strB, aacA4, aadE, ermT, mefA, and ereA.”. It is unclear whether said phrase is referring to a group composition comprising resistance genes or a single gene entity comprising the recited genes.
Claim 5 recites the limitation " tetA, tetG, strA, strB, aacA4, aadE, ermT, mefA, and ereA " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rendered vague and indefinite by the use of the terms “tetA, tetG, strA, strB, aacA4, aadE, ermT, mefA, and ereA”. Said terms constitute laboratory designations and convey no particular structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dadi Lvuan Environmental Protection Technology (Chinese Patent CN103696337A – IDS filed on 3-22-2020).

	Dadi Lvuan Environmental Protection Technology (e.g. Dadi Lvuan) disclose the use of thermophilic microorganisms in aerobic fermentation techniques to reduce the amount of antibiotics wherein in said fermentation is at 90°C or higher for 15-20 days with a ventilation volume of 1:0.05-0.2 v/v (see page 3). Said reference further discloses that the said method can remove 90% or more of residual antibiotic (see page 3 and 4) and that said method is effective in removing many antibiotics including tetracycline (see page 1). Consequently, Dadi Lvuan anticipates all the limitations of the rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dadi Lvuan Environmental Protection Technology (Chinese Patent CN103696337A – IDS filed on 3-22-2020) and Li et al. (Chinese Patent CN102851247A – IDS filed on 3-22-2020).

Dadi Lvuan Environmental Protection Technology (e.g. Dadi Lvuan ‘337) disclose the use of thermophilic microorganisms in aerobic fermentation techniques to reduce the amount of antibiotics wherein in said fermentation is at 90°C or higher for 15-20 days with a ventilation volume of 1:0.05-0.2 v/v (see page 3). Said reference further discloses that the said method can remove 90% or more of residual antibiotic (see page 3 and 4) and that said method is effective in removing many antibiotics including tetracycline (see page 1).
	Dadi Lvuan ‘337 differs from the instant invention in that they don’t explicitly disclose the use of Calditerricola yamamurae UTM801 in their aerobic fermentation techniques.
	Li et al. disclose the Calditerricola yamamurae UTM801 hyperthermophilic bacteria Calditerricola yamamurae UTM801 and its use in aerobic fermentation methods. Li et al.  further disclose that Calditerricola yamamurae UTM801 has good thermal stability, metabolic activity is not suppressed high-temperature composting temperature, strong adaptability, using organic wastes as raw material to prepare high-temperature composting seed having treating organic solid waste and energy/resource recycling efficacies. Finally, Li et al. disclose that Calditerricola yamamurae UTM801 can be applied to high-temperature compost processing of organic solid waste, which can greatly simplify compost management, improve the processing efficiency, shorten compost period and reduce the processing cost.
	It would have been obvious for one of skill in the art to utilize the Calditerricola yamamurae UTM801 of Li et al. in the fermentation processes of Dadi Lvuan ‘337 in order to take advantage of the aforementioned benefits associated with Calditerricola yamamurae UTM801.
	One would have had a reasonable expectation of success as Li et al. disclose that their Calditerricola yamamurae UTM801 strain can be used in fermentation processes in organic solid waste.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 18, 2022